UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4239


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EARL CHRISTOPHER TERRY, JR., a/k/a E, a/k/a E-Magic,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cr-00297-LCB-1)


Submitted: June 30, 2021                                          Decided: July 14, 2021


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Mark R. Sigmon, SIGMON LAW, PLLC, Raleigh, North Carolina, for Appellant.
Matthew G.T. Martin, United States Attorney, Craig M. Principe, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Earl Christopher Terry, Jr., was sentenced to 75 months’ imprisonment pursuant to

his guilty plea to possession with intent to distribute a substance containing heroin, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C); possession with intent to distribute a

substance containing fentanyl, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C); and

possession of ammunition by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). On

appeal, Terry challenges the procedural and substantive reasonableness of his sentence.

We vacate Terry’s sentence and remand for resentencing.

       “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

abuse-of-discretion standard.” United States v. Nance, 957 F.3d 204, 212 (4th Cir.), cert.

denied, 141 S. Ct. 687 (2020). We are obliged to first “evaluate procedural reasonableness,

determining whether the district court committed any procedural error, such as improperly

calculating the [Sentencing] Guidelines range, failing to consider the [18 U.S.C.] § 3553(a)

factors, or failing to adequately explain the chosen sentence.” Id. In announcing a

sentence, the court “must make an individualized assessment based on the facts presented

and must state in open court the particular reasons supporting its chosen sentence.” United

States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019) (internal quotation marks omitted).

The court must “address the parties’ nonfrivolous arguments in favor of a particular

sentence, and if the court rejects those arguments, it must explain why in a sufficiently

detailed manner to allow [us] to conduct a meaningful appellate review.” United States v.

Blue, 877 F.3d 513, 519 (4th Cir. 2017). “The adequacy of the sentencing court’s

explanation depends on the complexity of each case[,] and the appropriateness of brevity

                                             2
or length, conciseness or detail, when to write, what to say, depends upon the

circumstances.” United States v. Arbaugh, 951 F.3d 167, 174 (4th Cir.) (alterations and

internal quotation marks omitted), cert. denied, 141 S. Ct. 382 (2020).

       “[A] talismanic recitation of the § 3553(a) factors without application to the

defendant being sentenced does not demonstrate reasoned decisionmaking or provide an

adequate basis for appellate review.” United States v. Carter, 564 F.3d 325, 329 (4th Cir.

2009). Ultimately, the court must “set forth enough to satisfy the appellate court that it has

considered the parties’ arguments and has a reasoned basis for exercising its own legal

decisionmaking authority.” United States v. Lozano, 962 F.3d 773, 782 (4th Cir. 2020)

(alterations and internal quotation marks omitted).

       “It is sometimes possible to discern a sentencing court’s rationale when an

explanation is lacking.” United States v. Lewis, 958 F.3d 240, 243 (4th Cir. 2020)

(alteration and internal quotation marks omitted). We therefore will not vacate a sentence

where “[t]he context surrounding a district court’s explanation . . . imbue[s] it with enough

content for us to evaluate both whether the court considered the § 3553(a) factors and

whether it did so properly.” United States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir.

2006). Yet, we “may not guess at the district court’s rationale, searching the record for

statements by the Government or defense counsel or for any other clues that might explain

a sentence.” United States v. Ross, 912 F.3d 740, 745 (4th Cir. 2019) (citations and internal

quotation marks omitted). Nor may we “assume that the court has silently adopted

arguments presented by a party,” Nance, 957 F.3d at 214 (internal quotation marks

omitted), or “assume that a sentencing court truly considered a defendant’s nonfrivolous

                                              3
arguments or individual characteristics when the record fails to make it patently obvious,”

Blue, 877 F.3d at 521 (internal quotation marks omitted).

       Where the district court addresses the defendant’s “central thesis” in mitigation, it

need not “address separately each supporting data point marshalled on its behalf.” Nance,

957 F.3d at 214.       Nonetheless, the court’s failure to give “specific attention” to

nonfrivolous arguments results in a procedurally unreasonable sentence. Lewis, 958 F.3d

at 245 (internal quotation marks omitted).          “At bottom, [we] cannot substitute our

assessment of the record for the district court’s obligation to explain its rationale in the first

instance.” Id. at 244 (internal quotation marks omitted).

       We have held “that arguments made under § 3553(a) for a sentence different than

the one that is eventually imposed are sufficient to preserve claims that the district court

erred in not adequately explaining its rejection of the sentencing arguments.” United States

v. Boulware, 604 F.3d 832, 838 (4th Cir. 2010). Because Terry argued that the § 3553(a)

factors warranted a downward variance to a range of 46 to 57 months’ imprisonment, the

issue is properly preserved. Therefore, we review for harmless error in considering

whether Terry’s alleged procedural error warrants reversal. United States v. Lynn, 592

F.3d 572, 576, 579 (4th Cir. 2010); Boulware, 604 F.3d at 838.

       As Terry observes, the district court did not explicitly acknowledge or discuss his

several arguments in favor of a downward variance, including: (1) Terry’s personal history;

(2) the death of Terry’s mother at a young age; (3) the fact that Terry was current on his




                                                4
child support (except after he was arrested); and (4) Terry’s lack of gang affiliation. *

Although the district court briefly recited some characteristics pertaining to Terry, the court

failed to demonstrate consideration of all of Terry’s nonfrivolous arguments. See Blue,

877 F.3d at 518 (holding that sentencing court must discuss a defendant’s particular history

and characteristics “as part of its analysis of the statutory factors and in response to defense

counsel’s arguments for a downward departure,” instead of “merely in passing”).

Therefore, it is impossible for us to ascertain the rationale behind the imposed sentence

without “impermissibly speculat[ing] as to the reason for the district court’s sentencing

decision.” Ross, 912 F.3d at 745. Because Terry’s sentence is procedurally unreasonable,

we do not reach its substantive reasonableness. See Blue, 877 F.3d at 522 (“Having

concluded that [the defendant’s] sentence is procedurally unreasonable, we cannot review

the sentence for substantive reasonableness.” (internal quotation marks omitted)).

           Accordingly, we vacate Terry’s sentence and remand for resentencing. We

 dispense with oral argument because the facts and legal contentions are adequately

 presented in the materials before this court and argument would not aid the decisional

 process.

                                                              VACATED AND REMANDED




       *
        We conclude that the district court adequately explained its reasoning with respect
to Terry’s argument that there was a lack of evidence that imprisonment has a deterrent
effect.

                                               5